Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16th, 2020 has been considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on February 28th, 2022 is acknowledged.  The traversal is on the grounds that product of claim 1 recites the same axial compression and materials chosen as the method step 11.  This is not found persuasive because claim 1 is a product by process claim, these claims are not limited by the manipulations of the recited steps only the implied structure (see MPEP 2113). The structure implied by claim 1 is an interference fit between the non-axial surfaces of the rotor bars and end-ring openings, the example given in the previous action of a thermal fitting process (see Remarks page 4, final paragraph) would result an interference fit between at least the same surfaces. Therefore, the product of Group I, claims 1-10, can be made by another and materially different process.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both “rotor core structure” and “air gap surface of rotor core structure”.  Fig. 1b exhibits reference character “102” denoting the central rotor core feature and a surface thereof, this makes the figure indefinite. 

    PNG
    media_image1.png
    530
    568
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 5, 6, 7, 8, 9, and 10 are objected to because of the following informalities:
Claim 4, lines 1-2: “wherein outer circumferences of the ring-shaped disc springs are slotted” should read “wherein an outer circumference of each of the ring-shaped disc springs is slotted”. Claim 6 is also objected to due to dependence on claim 4.
Claim 4, lines 3-4: “fit with bottoms of the rotor bars” should read “fit with a bottom of each of the rotor bars”. Claim 6 is also objected to due to dependence on claim 4.
Claim 5, lines 1-2: “wherein outer circumferences of the ring-shaped disc springs are slotted” should read “wherein an outer circumference of each of the ring-shaped disc springs is slotted”. Claim 7 is also objected to due to dependence on claim 5.
Claim 5, lines 3-4: “fit with bottoms of the rotor bars” should read “fit with a bottom of each of the rotor bars”. Claim 7 is also objected to due to dependence on claim 5.
Claim 6, lines 1-2: “wherein the outer circumferences of the ring-shaped disc springs have” should read “wherein the outer circumference of each of the ring-shaped springs has”.
Claim 6, line 5: “springs arms each being arranged” should read “spring arms are arranged”.
Claim 7, line 5: “spring arms each being arranged” should read “spring arms are arranged”.
Claim 8, line 2: “a geometric axis of rotation” should read “the geometric axis of rotation”.
Claim 9, line 1: “according to any claim 1” should read “according to claim 1”
Claim 10, line 2: “a stator comprising stator windings, windings;” should read “a stator comprising stator windings;”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meusel et al. (DE 102012110157 A1, hereinafter referred to as Meusel. All citations made in reference to attached machine translation.).
Regarding Claim 1, Meusel teaches a rotor for an induction machine, the rotor (1) comprising:
a rotor core structure (10);
a plurality of rotor bars (17) in slots of the rotor core structure (10); and
end-rings (15) electrically connecting ends of the rotor bars (17) to each other at both ends of a cage winding constituted by the rotor bars (17) and the end-rings (15) (¶ [0048] lines 508-510 teaches “tie rods 17 shown form cage bars 17 in which a voltage is induced” and “tie rods 17 extend…through the short-circuit rings 15 so that they are connected to one another”; Fig. 11 exhibits end rings 15 contacting ends of rods 17.), 

    PNG
    media_image2.png
    113
    776
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    510
    446
    media_image3.png
    Greyscale

wherein the ends of the rotor bars are attached to openings of the end-rings by expansion of the ends of the rotor bars in transverse directions of the rotor bars, the expansion being caused by axial press having been directed to the ends of the rotor bars, wherein a material of the rotor bars is softer than a material of the end-rings (¶ [0015] lines 185-187 teach “the tie rods can, for example, extend through prepared, axially aligned bores in the short-circuit rings and be plastically deformed at their free end”; Fig. 11 exhibits contact between the rods and ends rings on circumferential and radial surfaces, the connection made by deforming the rotor bars caused those points of contact and corresponds to the implied structure of claim 1. The bars being the member that deforms instead of the end-rings teaches that the bars must be softer than the end rings.), 

    PNG
    media_image4.png
    510
    446
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    392
    843
    media_image5.png
    Greyscale


and wherein the rotor further comprises one or more ring-shaped disc springs (29’) surrounding a geometric axis of rotation of the rotor (12), the one or more ring-shaped disc springs being axially between the end-rings and radially between the rotor bars and the geometric axis of rotation of the rotor, and the one or more ring-shaped disc springs being axially compressed and, as a corollary of axial compression, being radially spread against the rotor bars so that the one or more ring-shaped disc springs are arranged to press the rotor bars radially away from the geometric axis of rotation of the rotor (¶ [0059] lines teach “short-circuit rings 15 are seated on the end disks 11 on the outside plan side and each have a circumferential projection that forms a spring that engages in a groove…this tongue and groove connection 29’”; Fig. 11 exhibits the location of the corresponding spring in groove 29’ between the short circuit rings 15, as well as radially disposed between rods 17 and center axis 12.).

    PNG
    media_image6.png
    311
    817
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    510
    446
    media_image7.png
    Greyscale


	Regarding Claim 3, Meusel teaches the rotor according to claim 1 (see claim 1 above), wherein a first one of the ring-shaped disc springs (29’) is axially between the rotor core structure (10) and a first one of the end- rings (15), the first one of the ring-shaped disc springs (29’) is axially compressed between the rotor core structure (10) and the first one of the end-rings (15), a second one of the ring-shaped disc springs (29’) is axially between the rotor core structure (10) and a second one of the end-rings (15), and the second one of the ring-shaped disc springs (29’) is axially compressed between the rotor core structure (10) and the second one of the end-rings (15) (Fig. 11 exhibits the location of the corresponding spring structure 29’ axially between the lamination stack 10 and each end ring 15. ¶ [0010] lines 115-116 teach “the centering collars on the end disks can be pressed into the inner passage”. The openings that accept the centering collar, in the embodiment of Fig. 11 this corresponds to 29’, face in the axial direction suggesting that there is axial compression.).

    PNG
    media_image8.png
    88
    792
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    510
    446
    media_image9.png
    Greyscale
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meusel as applied to claim 1 above, and further in view of Jiang et al. (CN 101818283 A, hereinafter referred to as Jiang. All citations made in reference to attached machine translation.).
Regarding Claim 2, Meusel teaches the rotor according to claim 1 (see claim 1 above), wherein the material of the rotor bars (17) is copper (¶ [0017] line 209 teaches “tie rods are made of a copper material”).
Meusel fails to teach wherein the material of the end-rings is copper alloy with additions of chrome and zirconium.
However, Jiang teaches wherein the material of the end-rings is copper alloy with additions of chrome and zirconium (¶ [0014] line 123 teaches “The roles of chromium and zirconium in end ring copper alloys”.)

    PNG
    media_image10.png
    62
    766
    media_image10.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end rings taught by Meusel to be made of the copper alloy taught by Jiang.
	Doing so would result in improved strength and resistance to high temperature softening (Jiang ¶ [0014]).

    PNG
    media_image11.png
    166
    761
    media_image11.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meusel as applied to claim 1 above, and further in view of Simons et al. (US 20170229932 A1, hereinafter referred to as Simons).
Regarding Claim 8, Meusel teaches the rotor according to claim 1 (see claim 1 above).
Meusel fails to teach wherein the rotor comprises lock nuts surrounding a geometric axis of rotation of the rotor, installed on threaded portions of the rotor, and arranged to press the end-rings axially towards the rotor core structure.
However, Simons teaches wherein the rotor comprises lock nuts (1002, 1101) surrounding a geometric axis of rotation of the rotor, installed on threaded portions of the rotor, and arranged to press the end-rings axially towards the rotor core structure (¶ [0070] lines 25-33 teach “Locking member 1002 may be configured as a retaining nut or as any other structure that maintains axial pressure on the end caps…locking members 1002 and 1101 are of the same design”; Fig. 10 exhibits locking member 1002 centered around rotational axis 1001; Fig. 11 exhibits locking members 1002 and 1101 on both axial ends of the rotor).

    PNG
    media_image12.png
    247
    505
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    719
    891
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    689
    817
    media_image14.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor as taught by Meusel to include locking members as taught by Simons.
	Doing so would ensure a tight mechanical and electrical fit between the end rings and the conductor bars (Simons ¶ [0070]).

    PNG
    media_image15.png
    147
    551
    media_image15.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meusel as applied to claim 1 above, and further in view of Kitami et al. (JP H05207708 A, hereinafter referred to as Kitami. All citations made in reference to attached machine translation.).
Regarding Claim 9, Meusel teaches the rotor according to any claim 1 (see claim 1 above).
Meusel fails to teach wherein the rotor core structure is made of solid steel.
	However, Kitami teaches wherein the rotor core structure is made of solid steel (¶ [0006] lines 63-67 teach “integrated rotor, nickel, chrome, molybdenum, and vanadium steel are used as the material for the rotor core 5”).

    PNG
    media_image16.png
    168
    777
    media_image16.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the laminated rotor core as taught by Meusel with the integrated steel core as taught by Kitami.
	Doing so would result in a high strength core capable of withstanding larger centrifugal forces (Kitami ¶ [0006]).

    PNG
    media_image17.png
    168
    777
    media_image17.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Caprio et al. (US 20060273683 A1, hereinafter referred to as Caprio) in view of Meusel.
Regarding Claim 10, Caprio teaches an induction machine comprising:
a stator (16) comprising stator windings (19) (¶ [0050] teaches “induction machine”, “stator 16”, and “stator winding 19”); and
a rotor (20) rotatably supported with respect to the stator (16), wherein the rotor (20) comprises:
a rotor core (60) structure;
	a plurality of rotor bars (66) in slots of the rotor core (60) structure; and
	end-rings electrically connecting ends of the rotor bars (66) to each other at both ends of a cage winding (22) constituted by the rotor bars (66) and the end-rings (¶ [0050] teaches “rotor 20 associated with the stator 16”, “rotor cage assembly 22”, “rotor bars 66”, and “end rings”), 

    PNG
    media_image18.png
    778
    667
    media_image18.png
    Greyscale

.

	Caprio fails to teach wherein the ends of the rotor bars are attached to openings of the end-rings by expansion of the ends of the rotor bars in transverse directions of the rotor bars, the expansion being caused by axial press having been directed to the ends of the rotor bars, wherein a material of the rotor bars is softer than a material of the end-rings, and wherein the rotor further comprises one or more ring-shaped disc springs surrounding a geometric axis of rotation of the rotor, the one or more ring-shaped disc springs being axially between the end-rings and radially between the rotor bars and the geometric axis of rotation of the rotor, and the one or more ring-shaped disc springs being axially compressed and, as a corollary of axial compression, being radially spread against the rotor bars so that the one or more ring-shaped disc springs are arranged to press the rotor bars radially away from the geometric axis of rotation of the rotor.
However, Meusel teaches wherein the ends of the rotor bars are attached to openings of the end-rings by expansion of the ends of the rotor bars in transverse directions of the rotor bars, the expansion being caused by axial press having been directed to the ends of the rotor bars, wherein a material of the rotor bars is softer than a material of the end-rings (¶ [0015] lines 185-187 teach “the tie rods can, for example, extend through prepared, axially aligned bores in the short-circuit rings and be plastically deformed at their free end”; Fig. 11 exhibits contact between the rods and ends rings on circumferential and radial surfaces, the connection made by deforming the rotor bars caused those points of contact and corresponds to the implied structure of claim 1. The bars being the member that deforms instead of the end-rings teaches that the bars must be softer than the end rings.), 

    PNG
    media_image4.png
    510
    446
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    392
    843
    media_image5.png
    Greyscale


and wherein the rotor further comprises one or more ring-shaped disc springs (29’) surrounding a geometric axis of rotation of the rotor (12), the one or more ring-shaped disc springs being axially between the end-rings and radially between the rotor bars and the geometric axis of rotation of the rotor, and the one or more ring-shaped disc springs being axially compressed and, as a corollary of axial compression, being radially spread against the rotor bars so that the one or more ring-shaped disc springs are arranged to press the rotor bars radially away from the geometric axis of rotation of the rotor (¶ [0059] lines teach “short-circuit rings 15 are seated on the end disks 11 on the outside plan side and each have a circumferential projection that forms a spring that engages in a groove…this tongue and groove connection 29’”; Fig. 11 exhibits the location of the corresponding spring in groove 29’ between the short circuit rings 15, as well as radially disposed between rods 17 and center axis 12.).

    PNG
    media_image6.png
    311
    817
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    510
    446
    media_image7.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor taught by Caprio to include the end ring structure taught by Meusel.
	Doing so would result in a simplified manufacturing process by aligning the core lamination during assembly (Meusel ¶ [0028]).

    PNG
    media_image19.png
    185
    768
    media_image19.png
    Greyscale



Allowable Subject Matter
Claims 4, 5, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record (Meusel, Caprio) do not teach “ring-shaped disc springs have radially extending locking slots”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 0749198 A2 teaches an induction motor with deformable spacers between the core and end rings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STEPHEN SCHALLER/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834